DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-27 are pending and under examination in this office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 10-12, 15, 23 and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Preiss-Bloom et al. (WO 2008/076407 or US 8,133,484). 
Preiss-Bloom teaches an adhesive material for medical use (see abstract) wherein the device is a hemostatic device (see pg 1, lines 5+) comprising adhesive material (see pg 19, lines 29+) comprising a biocompatible material (i.e., an enzymatically crosslinked gelatin (as required by instant claims 1, 10, see pg 47, lines19+) and the matrix is a gelatin and transglutaminase (as required by instant claim 11, see same)  as a foam (see pg 16, lines 20+, as required by instant claim 12) with a non-adhesive layer i.e., a backing layer (see pg 47,  lines 19+) as an patch (see pg 45, as required by instant claim 2) in a .  

Claim(s) 1, 2, 4, 10-20, and 24 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Komlos et al. (US 8,961,544).  
Komlos teaches regards to instant claims 1 with regards to instant claim 1 Komlos teaches an adhesive material whichcomprises a cross-linkable protein and a non-toxic material which induces cross-linking of thecross-linkable protein, wherein the cross-linkable protein includes gelatin and the non-toxicmaterial comprises transglutaminase (see 0008) wherein the adhesive material useful in surgical application, wherein it comprises gelatin-transglutaminase hemostatic device (see col. 8, lines 51+) such as a patch (see same, as required by instant claim 2) wherein the patch, comprisies a gelatin layer and a reinforcing back layer,wherein said gelatin layer comprises gelatin and an enzyme integrated into a carrier selectedfrom a group consisting of: HPC (hydroxypropyl cellulose, as required by instant claim 4), the concentration of gelatin solution is from 1-20% (see col. 8 lines 16+ as required by instant claims 16-18) with a density of 5-100mg/cm3 (see col. 8, lines 23+, as required by instant claims13 and 19-20) and has a concentration of 0.05-2 mg transglutaminase cm3 gelatin (as required by instant claim 24, see col.8, . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preiss-Bloom et al. (WO 2008/076407 or US 8,133,484) in view of Sheetrit (WO2019003224) and Komlos et al. (US 8,961,544) and further in view of Kettlewell et al. (US 8133504).
Preiss-Bloom is applied here as above. 
However Preiss-Bloom fails to teach that the non-adhesive layer comprises a water erodible or a film-forming polymer.    Nonetheless teaches the polymer can be a cellulose (see pg 47, lines 1-5)                                              
Sheetrit teaches adhesion in biological system mediated by crosslinking  nanofiber protein and a transglutaminase (see 0022-0023) wherein the crosslinkable protein polymer is gelatin (see 0029) and the concentration of 1 mg:1g of  transglutaminase and gelatin (as required by instant claim 24)
Komlos teaches adhesive material useful in surgical application, wherein it comprises gelatin-transglutaminase hemostatic device (see col. 8, lines 51+) such as a patch (see same) the concentration of gelatin solution is from 1-20% (see col. 8 lines 16+ as required by instant claims 16-18) with a density of 5-100mg/cm3 (see col. 8, lines 23+, as required by instant claims13 and 19-20) and has a concentration of 0.05-2 mg transglutaminase cm3 gelatin (as required by instant claim 24, see col.8, lines 40-45). Komlos teaches that the transglutaminase is incorporated into the gelatin matrix according to one or more of mixing before drying the matrix or after drying the matrix (as required by instant claims 21-22).

It would have been obvious to one of ordinary skill in the art to have combined the cited prior art to achieve the instant claimed invention with a reasonable expectation of success that the non-adhesive portion will remain at the site with the medication. 
Accordingly, the person of ordinary skill in the art, having the laboratory walls hung with the teachings of the prior art, would have been motivated to combine the teachings to produce a discrete adhesive device. The person of ordinary skill in the art would have been motivated to do so to attain the known advantages of using the device for implants 
Accordingly, the invention as claimed is prima facie obvious.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 - 27 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 3-20 of U.S. Patent Application No. 16099834
       Both sets of claims refer to a device – a mesh in the copending claims and a discrete device i.e., a patch in the instant claims (see claims 1-2 of the instant and claims 1  in the copending application. 
       Both applications recite using the same compositions and/or derivatives thereof.  The compositions recited in the claims are anticipatory of each other (see both sets of claims).
With regards to the mesh, a mesh can be a patch.
      	In view of the foregoing, the copending application claims and the current application claims are obvious variations.
 
Claim 1 - 27 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-17 of US Patent 8,961,544. Although the claims at issue are not identical, they are not patentably distinct from each other.  The 544 teaches a patch comprising an implantable surgical mesh, a cross-linkable proteinmatrix and a protein cross-linking enzyme in contact with said matrix for cross-linking said cross-linkable protein, wherein said matrix is incorporated into, layered on or surrounding said mesh, wherein said cross-linkable protein comprises gelatin, wherein said gelatin is present in aprotein matrix and wherein said matrix has a density in a range of from 5 to 100 mg/cm3, wherein said cross-linkable protein matrix comprises porous gelatin foam; wherein said gelatinfoam co

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SHIRLEY V GEMBEH/           Primary Examiner, Art Unit 1615                                                                                                                                                                                             8/11/21